Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/017,649 filed 9/10/20. Claims 1-20 are pending with claims 1 and 11 in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-7, 11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sell US 8,364,549 B2 in view of Nazzari et al. US 10,192,198 B2.
Sell teaches:
With respect to claim 1, A system for creating a physical memento (abstract; col. 5, lines 48-59; claim 18), comprising: one or more processors (col. 4, lines 9-20; col. 7, lines 26-35; claim 18 where a computer has one or more processors); a network interface device coupled to the one or more processors (col. 4, lines 9-20; claim 18); one or more engraving tools (col. 5, lines 51-52; claim 4); and a physical item (col. 3, lines 44-47; col. 6, lines 48-61); wherein the one or more processors are configured to receive a personal message, transmit, via the network interface device, a secure message based on the personal message to the network, wherein the secure message is recorded in the network (col. 4, lines 40-52; col. 7, lines 26-50; claim 18); and the one or more engraving tools are configured to engrave the physical item with information relevant to the message (col. 4, lines 40-48).  

With respect to claim 3, The system of claim 1, wherein the personal message comprises information memorializing a life event (abstract teaches personalized items for funeral homes).  

With respect to claim 4, The system of claim 1, wherein the personal message is created by a user of the system in response to an event or status change that occurred (abstract; col. 4, lines 40-52; col. 7, lines 26-50 teaches personalized items for funeral homes).  



With respect to claim 6, The system of claim 1, wherein the secure message further comprises an image, an icon including information about an event, and text-based information about the event (col. 6, lines 65-67; col. 7, lines 24-45).  

With respect to claim 11, A computer-implemented method for creating a physical memento (abstract ;col. 5, lines 48-59), comprising: receiving, at one or more processors, a personal message (col. 4, lines 40-52; col. 7, lines 26-50; claim 18); transmitting, at the one or more processors via a network interface device coupled to the one or more processors, a secure message based on the personal message to a network,12Attorney Docket No.: 10060-00003 wherein the secure message is recorded in the network and the secure message (col. 4, lines 40-52; col. 7, lines 26-50; claim 18); and transmitting, at the one or more processors via the network interface device coupled to the one or more processors, to one or more engraving tools, information relevant to the message to engrave a physical item (col. 4, lines 40-48).  

With respect to claim 13, The computer-implemented method of claim 11, wherein the personal message comprises information memorializing a life event (abstract teaches personalized items for funeral homes).  



With respect to claim 15, The computer-implemented method of claim 11, wherein the personal message is created by a user through a guided experience prompting users to select one or more images and to assign text to an event (col. 7, lines 24-45).  

With respect to claim 16, The computer-implemented method of claim 11, wherein the secure message further comprises an image, an icon including information about an event, and text-based information about the event (col. 6, lines 65-67; col. 7, lines 24-45).  

Sell fails to specifically teach:
With respect to claims 1 and 11, digital tracking, a distributed ledger and a timestamp associated with a message

With respect to claims 7 and 17, wherein the distributed ledger network is a blockchain based network.  

However, Nazzari teaches:
With respect to claims 1 and 11, digital tracking, a distributed ledger and a timestamp associated with a message (abstract; col. 6, lines 60-67; col. 9, lines 11-15; col. 14, line 59 – col. 15, line 9; col. 15, lines 34-36; col. 20, line 63 – col. 21, line 42 teach a blockchain distributed ledger to manage tracking codes where the records can store comments along with a timestamp).



Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sell to use a distributed ledger for tracking and item and storing information about the item, such as timestamp information, as taught by Nazzari, as an obvious matter of design choice that allows separate entities to operate and utilize a common ledger to track and manage the item as they are interacted with by different entities (col. 21, lines 31-42).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sell US 8,364,549 B2 in view of Nazzari et al. US 10,192,198 B2, as applied to claims 1 and 11 above, and further in view of Glass et al. US 2012/0271732 A1.
The teachings of Sell and Nazzari have been discussed above.
Sell as modified by Nazzari teaches accessing a webpage on a computer to send a message for a physical memento (see the teachings of Sell in claim 1 above) but fails to specifically teach:

With respect to claims 2 and 12, wherein the personal message is created by a user using a mobile phone.  

However, Glass teaches an online personalized gifting system (abstract) wherein a personal message is created by a user using a mobile phone (paragraphs 0017 and 0020).

.  

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sell US 8,364,549 B2 in view of Nazzari et al. US 10,192,198 B2, as applied to claims 1 and 11 above, and further in view of Dziekonski US 2003/0024089 A1.
The teachings of Sell and Nazzari have been discussed above.
Sell as modified by Nazzari fails to specifically teach:
With respect to claims 8 and 18, wherein the physical memento is a titanium block, or a titanium pendant.  

However, Dziekonski teaches:
With respect to claims 8 and 18, wherein the physical memento is a titanium block, or a titanium pendant (abstract; paragraph 0016 teaches an urn or container for cremated remains that is made of titanium)

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sell as modified by Nazzari to manufacture an urn or container for cremated remains (one of the physical memento options as taught in Sell) out of titanium, as taught by Dziekonski, as an obvious matter of design choice where titanium is known to be resistant to corrosion and is stable over a wide range of temperatures (paragraph 0011). 

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sell US 8,364,549 B2 in view of Nazzari et al. US 10,192,198 B2, as applied to claims 1 and 11 above, and further in view of Mudrick et al. US 8,651,370 B1.
The teachings of Sell and Nazzari have been discussed above.
Sell as modified by Nazzari additionally teaches:
With respect to claims 9 and 19, wherein the physical memento is engraved (Sell - col. 4, lines 40-48; claim 18); storing on a distributed ledger network relevant to a personal message (Nazzari - abstract; col. 6, lines 60-67; col. 9, lines 11-15; col. 14, line 59 – col. 15, line 9; col. 15, lines 34-36; col. 20, line 63 – col. 21, line 42 teach a blockchain distributed ledger to manage tracking codes where the records can store comments)

Sell as modified by Nazzari fails to specifically teach:
With respect to claims 9 and 19, engraving a QR code that allows a user to retrieve information relating to a personal message that is stored on a network 

With respect to claims 10 and 20, wherein the physical memento is engraved with information representative of a verifiable certificate.  

However, Mudrick teaches:
With respect to claims 9 and 19, engraving a QR code that allows a user to retrieve information relating to a personal message that is stored on a network (col. 4, lines 46-49 and 56-59; col. 6, lines 39-67; col. 9, lines 3-11 and 24-31)



Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sell as modified by Nazzari to engrave a QR code onto the personalized item that allows a user to retrieve information relating to a personal message, as taught by Mudrick, as an obvious matter of design choice. This allows for a more permanent QR code which can facilitate multiple activations so a user can access the personalized information at any time (col. 9, lines 24-31). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH